Name: Council Regulation (EEC) No 4044/89 of 19 December 1989 partially and temporarily suspending the autonomous duties of the common customs tariff on certain fish fillets
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 388 / 16 Official Journal of the European Communities 30 . 12 . 89 COUNCIL REGULATION (EEC) No 4044/89 of 19 December 1989 partially and temporarily suspending the autonomous duties of the Common Customs Tariff on certain fish fillets THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Community supplies of fillets of certain species of fish currently depend on imports from third countries ; whereas it is in the Community's interest to suspend partially the customs duties for the products in question ; whereas , in order not to jeopardize the development prospects of production of competitive products in the Community and to ensure an adequate supply to satisfy user industries , it is advisable to limit these suspension measures to a period from 1 April to 31 December 1990, HAS ADOPTED THIS REGULATION: Article 1 From 1 April to 31 December 1990 , the autonomous duties of the Common Customs Tariff applicable to the products listed below shall be suspended at the level indicated in respect of each of them: CN code (') Description Rate of duty (% ) ex 0304 20 57 ex 0304 90 47 Fillets and meat of hake (Merluccius spp., excluding the genus Merluccius merluccius, Merluccius bilinearis and Merluccius carpensis), in the form of industrial blocks , frozen , for processing (a) (b) 11 ex 0304 20 85 Fillets of Alaska pollack (Theragra chalcogramma), in the form of industrial blocks, frozen , for processing (a ) (b) 11 (*) See Taric codes in the Annex. (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . (b ) The suspension shall apply to products intended to undergo any operation unless they are intended to undergo exclusively one or more of the following operations:  cleaning , gutting, tailing , heading,  cutting (excluding filleting or cutting of frozen blocks),  sampling, sorting,  labelling ,  packing,  chilling,  freezing ,  deep freezing,  thawing, separation . The suspension is not allowed for products intended , in addition, to undergo treatment (or operations) qualifying for the suspension where such treatment (or operations) is (are) carried out at retail or catering level . The reduction of customs duties shall apply only to fish intended for human consumption. 2. In the framework of these suspensions , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordancewith the relevant provisions in the Act of Accession . No L 388 / 1730 . 12 . 89 Official Journal of the European Communities 3 . Imports of the products in question shall not be covered by the suspensions referred to in paragraph 1 unless the free-at-frontier price , which is determined by the Member States in accordance with Article 21 of Regulation (EEC) No 3796 / 81 . (*), at last amended by Regulation (EEC) No 3468 / 88 (2 ), is at least equal to the reference price fixed , or to be fixed, by the Community for the products under consideration or the categories of the products concerned . Article 2 This Regulation shall enter into force on 1 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1989 . For the Council The President J. MELLICK ANNEX CN-code Taric code ex 0304 20 57 ex 0304 20 57 ex 0304 20 85 * 03 * 81 * 10 ( ») OJ No L 379 , 31 . 12 . 1981 , p. 1 . ( 2 ) OJ No L 305 , 10 . 11 . 1988 , p. 2 .